UNITED STATES of America, Plaintiff-Appellee,

                                                     v.

                   Glenn Eugene TAYLOR, John Gary Scott, Defendants-Appellants.

                                               No. 96-4991.

                                     United States Court of Appeals,

                                             Eleventh Circuit.

                                              Aug. 31, 1999.

Appeals from the United States District Court for the Southern District of Florida. (No. 95-109-CR-
NESBITT), Lenore C. Nesbitt, Judge.

Before COX and HULL, Circuit Judges, and COHILL*, Senior District Judge.

        PER CURIAM:

        Glenn Eugene Taylor and John Gary Scott appeal their convictions and sentences for various drug

trafficking offenses. We affirm.

                                              I. Background

        Taylor and Scott were both charged in a three-count indictment with conspiracy to import cocaine

into the United States, in violation of 21 U.S.C. § 963; knowingly and intentionally importing cocaine into

the United States, in violation of 21 U.S.C. § 952(a); and knowingly and intentionally possessing cocaine

with the intent to distribute, in violation of 21 U.S.C. § 841(a)(1). The charges stemmed from a scheme to

smuggle cocaine into the United States from Central America inside secret compartments in two sailboats.

        The two defendants were tried together. Prior to trial, the Government indicated that it planned to

offer into evidence an incriminating, secretly taped conversation between Taylor and an undercover

informant. Scott moved to sever the trial or to exclude the statement on the ground that its admission would

violate his rights under the Sixth Amendment. The district court denied the motion, but ordered the

Government to redact the statement. The statement was redacted to eliminate the word "we" in two places



   *
     Honorable Maurice B. Cohill, Jr., Senior U.S. District Judge for the Western District of Pennsylvania,
sitting by designation.
and the word "it" once. It was then read into the record over Scott's objections. In relevant part, the statement

read as follows:

        Informant:        Yeah, were you at Barranquilla?

        Taylor: No, Boca Grande. Oh, no, the harbor right there, ah, at Venezuela and Columbia, where you
                go in behind those islands ...

        Informant:        Right there at Maracaibo.

        Taylor: Yeah, they brought it over on a boat.

        Informant:        Uh-huh.

        Taylor: Met my boat and loaded it.

        Informant:        Yeah.

        Taylor: But it was cocaine. It wasn't pot.

                   ...

        Taylor: But anyway, it had hydraulic walls. The walls came down, stacked all in there went back
                up....

        Informant:        Beautiful.

        Taylor: Had a galley table.... [Y]ou take the galley table apart and then they had a, like a remote
                control. You push the thing....

                   ...

        Taylor: Coming over, I didn't have to take it over, luckily, I flew over.

        Informant:        Yeah.

        Taylor: Because the boat was already there.

        Informant:        Yeah.

        Taylor: The captain or somebody chickened out.

        Informant:        Yeah.

        Taylor: And they got—and they came got me.

(R.9 at 496-498.) Before the statement was introduced, the court instructed the jury that it was only to


                                                       2
consider the statement as it related to Taylor's role in the charged offenses. (Id. at 493.)

        In addition to this statement, the Government offered the testimony of two coconspirators and of

several government agents to show that the defendants had engaged in a conspiracy to smuggle cocaine from

1986 until 1993. One of the witnesses was Carlos Orozco. He testified that he was a ship captain who had

been recruited into the drug-smuggling conspiracy in 1989. (R.8 at 277-78.) He then recounted several

instances when he had either sailed a boat containing drugs or had helped load or unload drugs from a boat.

(R.8 at 280-296.) Besides identifying Scott and Taylor as members of the conspiracy, he testified about one

specific incident where Scott had helped load cocaine into hidden compartments on one of the boats. (R.8

at 286-287.) The jury convicted both defendants on all counts and this appeal followed.

                                II. Issues Presented and Standard of Review

         The defendants raise numerous issues on this appeal but only one warrants discussion.1 Scott

contends that his Sixth Amendment Confrontation Clause rights were violated when the district court denied

his motion for a severance and admitted into evidence his non-testifying co-defendant's statement. We review

the district court's denial of a motion for a severance for an abuse of discretion. See United States v. Tapia,

59 F.3d 1137, 1141 (11th Cir.1995).

                                                III. Discussion

        Scott argues that the district court erred in not granting his motion for a severance because Taylor's

statement, even its redacted form, inculpated him in violation of the rule laid down in Bruton v. United States,

391 U.S. 123, 88 S. Ct. 1620, 20 L. Ed. 2d 476 (1968). He contends that the failure of the Government to



    1
     Defendant Taylor also argues that: (1) he was denied a fair trial when the district court excluded a
document that he contends contains an exculpatory Government admission; (2) the district court erred in
admitting evidence of his prior convictions and admissions because the evidence was more prejudicial than
probative; (3) the district court erred in enhancing his sentence to life imprisonment because one of his prior
sentences was obtained from an information and not an indictment; and (4) the cumulative impact of all the
district court's errors deprived him of a fair trial. Defendant Scott also argues that: (1) the prosecutor made
improper arguments in his rebuttal closing argument; and (2) he was denied effective assistance of counsel
when the district court refused to provide his new co-counsel with a continuance to prepare for sentencing.
These contentions are without merit and do not warrant discussion. See 11th Cir. R. 36-1.

                                                       3
redact the references to "they" and the "captain" in the statement, combined with the other evidence in the

record, compelled the jury to conclude that he was one of the other people involved in the crime. The

Government responds that the district court did not err because the statement did not directly or indirectly

incriminate Scott. For the reasons that follow, we agree with the Government. We conclude there was no

Bruton violation, and, thus the district court did not abuse its discretion in denying Scott's motion for a

severance.

         The Confrontation Clause of the Sixth Amendment provides a defendant in a criminal trial the right

"to be confronted with the witnesses against him" and cross-examine them. See Richardson v. Marsh, 481
U.S. 200, 208, 107 S. Ct. 1702, 1707, 95 L. Ed. 2d 176 (1987). This right is violated when a facially

incriminating statement of a nontestifying co-defendant is offered into evidence at a joint trial even if the jury

is instructed to consider the statement only as evidence against the defendant who made the statement. See

Bruton, 391 U.S. at 124, 88 S.Ct. at 1622. The right is also violated when a facially incriminating statement

is redacted to replace the defendant's name with "an obvious indication of deletion, such as a blank space, the

word 'deleted,' or a similar symbol ..." See Gray v. Maryland, 523 U.S. 185, 118 S. Ct. 1151, 1155, 140
L. Ed. 2d 294 (1998). Although we normally assume that jurors will follow limiting instructions, these two

situations provide instances where we do not assume they will do so given the powerfully incriminating

nature of the statements. See 118 S. Ct. at 1155-1156; Bruton, 391 U.S. at 124, 88 S.Ct. at 1622.

         In Richardson, however, the Supreme Court suggested that a non-testifying codefendant's statement

may be admitted without violating the Confrontation Clause if it does not directly incriminate the defendant

and the jury is required to draw inferences to connect the statement to the defendant. See Richardson, 481
U.S. at 208-209, 107 S.Ct. at 1707-1708; United States v. Brazel, 102 F.3d 1120, 1140 (11th Cir.), cert.

denied, --- U.S. ----, 118 S. Ct. 79, 139 L. Ed. 2d 37 (1997). The reasoning behind this conclusion is that in

such a situation, the jury's need to link separate pieces of evidence together makes it a "less valid

generalization that the jury will not likely obey the instruction to disregard" some of the evidence.



                                                        4
Richardson, 481 U.S. at 208, 107 S.Ct. at 1708. Applying this logic to the facts before it, the Court held in

Richardson that a statement that is redacted to eliminate a defendant's name and "any reference to his or her

existence" and that is admitted with a limiting instruction does not violate the Confrontation Clause. Id. at

211, 107 S.Ct. at 1709.

         Although the Supreme Court did not express any opinion in Richardson about the admission of a

statement that includes neutral pronouns, see id. at 211 n. 5, 107 S. Ct. at 1709 n. 5, the Eleventh Circuit has

dealt with the issue. Under our precedent, the admission of a co-defendant's statement that contains neutral

pronouns does not violate the Confrontation Clause so long as the statement does not compel a direct

implication of the defendant's guilt. See United States v. Vasquez, 874 F.2d 1515, 1518 (11th Cir.1989) (per

curiam); see also United States v. Satterfield, 743 F.2d 827, 849 (11th Cir.1984) (a statement "must be

clearly inculpatory standing alone" in order to fall within the coverage of Bruton ).

         Applying this law to the facts of this case, we conclude that Taylor's statement did not compel the

jury to conclude that Scott was part of the drug-smuggling conspiracy. Although the statement did refer to

other participants in the crime, it provided the jury with no indication as to their identity and it did not directly

incriminate Scott. We have consistently held that such statements do not violate the Confrontation Clause.

See, e.g., United States v. Garrett, 727 F.2d 1003 (11th Cir.1984), aff'd, 471 U.S. 773, 105 S. Ct. 2407, 85
L. Ed. 2d 764 (1985); Vasquez, 874 F.2d 1515. In Garrett, for example, a government witness recounted a

statement made by a codefendant in which the co-defendant referred to his "underlings" and "charges" who

helped him carry out his drug-smuggling scheme. Id. at 1013. The other defendant in the action argued that

the statement violated Bruton because it directly implicated him. We disagreed, concluding that due to the

extensive nature of the drug smuggling scheme involved in the case, the references to other people in the

co-defendant's statement only confirmed the obvious fact that others were involved in the conspiracy. Id. The

court concluded that the statement did not in any way implicate the defendant or suggest the identity of any

members of the conspiracy. Id. at 1014-1015; see also Vasquez, 874 F.2d at 1516 (reference to "individual"



                                                         5
who supplied counterfeit money in co-defendant's statement did not directly incriminate the defendant in light

of fact that nothing compelled the jury to conclude that the defendant was the "individual" to which the

co-defendant referred); Satterfield, 743 F.2d at 849 (co-defendant's reference to "people" in statement did

not violate Confrontation Clause since it did not specifically name the other defendants or describe them in

such a manner that the jury would connect them to the statement); cf. United States v. Hicks, 524 F.2d 1001,

1003 (5th Cir.1975) (reference in statement of codefendant to number of people involved in a bank robbery

did not violate Bruton, as the key fact to be proved was not how many robbers there were but the identity of

the robbers).

        Scott argues that the facts of this case are identical to those presented in cases like United States v.

Bennett, 848 F.2d 1134 (11th Cir.1988), United States v. Petit, 841 F.2d 1546, 1556 (11th Cir.1988), and

United States v. Van Hemelryck, 945 F.2d 1493 (11th Cir.1991). He contends that, just as in those cases, the

statement in this case contains neutral pronouns that clearly refer to him when considered in light of the other

evidence in the record. He points specially to the fact that Orozco, a Government witness, testified that Scott

and some others had helped him load the boat with cocaine. Scott argues that in light of Orozco's testimony,

Taylor's statement that "they" loaded the boat with cocaine and Taylor's other references all directly

incriminated him.

        In all three of the cases relied upon by Scott, the statements of co-defendants that included neutral

pronouns were found to violate the Confrontation Clause because the statements could only be understood

to refer to the defendants. In Bennett, for example, three defendants were jointly tried in a drug conspiracy

case involving a boat and one of the non-testifying defendants made a statement referring to "[t]he vessel

where they unloaded the cocaine from" and "[t]he boat they were on." Bennett, 848 F.2d at 1141-42

(emphasis in original). The Eleventh Circuit held that the admission of the statement was error because the

references to "they" clearly referred to the two other defendants. Id. at 1142. In reaching this conclusion,

the court noted that the prosecutor had expressly made this connection in his opening statement and in his



                                                       6
closing argument. Id. The court also noted that the district court had failed to give a limiting instruction to

the jury at the time the confession was admitted. Id. at 1142 n. 8.

        In Petit, five defendants were jointly tried for conspiring to receive and possess stolen goods. Petit,
841 F.2d at 1549. One of the co-defendants made a statement that the unloaders (two of the defendants) did

not know that the goods were stolen, and that he had called a "friend" to store the goods at the friend's

warehouse. Id. at 1555. The jury acquitted the two unloading defendants, but convicted Petit, the "friend"

who had supplied the warehouse. Id. The Eleventh Circuit acknowledged that the confession was not directly

incriminating, but concluded that given the evidence in the record, the jury could only have understood Petit

to be the "friend" identified in the statement. Id.; see also Van Hemelryck, 945 F.2d at 1502 (Confrontation

Clause violation where record presented no other possible person other than the defendant who could have

been "the other person" and "the man" referred to in a co-defendant's statement).

        Although Scott contends that the circumstances in this case are similar to those presented in Bennett,

Petit, and Van Hemelryck, we find those circumstances to be distinguishable. First, in the present case, the

evidence presented by the Government demonstrated the existence of a large conspiracy with many members.

The Government argued to the jury in its closing arguments that Taylor and Scott were just two members of

this large cast of actors. (R.11 at 663.) Given this background, the references in Taylor's statement to

unknown people loading the boat and meeting Taylor do not implicate Scott any more so than anyone else.

Indeed, the statement does nothing more than corroborate other evidence that showed that other people were

involved in the drug importation scheme besides Taylor. Furthermore, the Government did not directly link

the neutral pronouns to Scott at any point in its closing argument. In fact, the Government even argued that

Taylor's statement regarding the boat being met and loaded by some people in an area between Venezuela

and Columbia was not true because the evidence showed that Taylor was not actually present during the

loading. (Id. at 672.) Finally, the district court gave the jury an appropriate limiting instruction at the time

the statement was read into evidence. (See R.9 at 493.)



                                                       7
                                     IV. Conclusion

For the foregoing reasons, we affirm the convictions and sentences of Taylor and Scott.

AFFIRMED.




                                            8